DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Response to Amendment
The amendment filed 10/01/2021 has been entered. Claims 1-2 and 5-19 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-2 and 5-12 previously set forth in the Final Office Action mailed 07/01/2021.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 3, “to comparing” should read “[[to]] comparing.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
 	Regarding claim 1, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to detect a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data, determine a plane including the detected point as a branch plane, and divide the carotid artery based on the branch plane to determine sections. This judicial exception is not integrated into a practical application because the additional elements set forth in Claim 1 merely amount to insignificant pre-solution data gathering steps that include extraction of region data from volume data. While the specification discloses the improvements including displaying the maximum IMTs in the cross-sections, making it “possible for the operator to visually recognize the maximum IMT_Q1 to the maximum IMT_Q4 in the four sections” ([0095]) simultaneously (para. 89-95 and Figs. 11-12), independent Claim 1 does not include the components or steps of the invention that provide the 
Regarding claim 2, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 2 recites the processing circuitry that is configured to obtain a displacement of the carotid-artery wall thickness of the each section based on the three-dimensional carotid-artery region data, and to compare the carotid-artery wall thickness relative to a vertex in the displacement with a threshold value, thereby estimating the plaque. These steps of obtaining a displacement and comparing the displacement with a threshold value are mental process-type abstract idea, while estimating the plaque is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 2 is therefore non-statutory and not patent eligible.
Regarding claim 5, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 5 recites the processing circuitry is configured to determine a tangent plane of the point as the branch plane based on the three-dimensional carotid artery region data. This step of determining a tangent plane is a mental process-type abstract idea. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 5 is therefore non-statutory and not patent eligible.
Regarding claim 6, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 6 recites the plaque score that includes 
Regarding claim 7, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 7 recites the processing circuitry that is configured to calculate a maximum intima-media thickness (IMT) of each section based on the plaque, and calculate the plaque score based on the maximum IMT of each section. The step of calculating a maximum intima-media thickness is a mental process-type abstract idea, while calculating the plaque score is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 7 is therefore non-statutory and not patent eligible.
Regarding claim 8, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 8 recites the processing circuitry that is configured to display the plaque score on a display. The step of displaying the plaque score is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 8 is therefore non-statutory and not patent eligible.
Regarding claim 9, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 9 recites the processing circuitry that is configured to cut a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data, and display the multiple cross-sectional image data on a display. The step of cutting a 
Regarding claim 10, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 10 recites the processing circuitry that is configured to cut the sections of the three-dimensional carotid-artery region data with predetermined cross sections, respectively, thereby generating multiple cross-sectional image data corresponding to a number of the sections, and display the multiple cross-sectional image data on a display. The step of cutting the sections is a mental process-type abstract idea, while generating multiple cross-sectional image data is a mere data gathering, and displaying the multiple cross-sectional image data is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 10 is therefore non-statutory and not patent eligible.
Regarding claim 11, similarly, the independent claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea) and does not include additional elements that are sufficient to amount to significantly more. Claim 11 recites processing circuitry configured to detect a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data extracted out of volume data including the carotid artery, determine a plane including the detected point as a branch plane, divide the carotid artery based on the 
Regarding claim 12, similarly, the independent claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea) and does not include additional elements that are sufficient to amount to significantly more. Claim 12 recites detecting a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data extracted out of volume data including the carotid artery, determining a plane including the detected point as a branch plane, dividing the carotid artery based on the branch plane to determine sections, estimating a plaque in each section of the sections based on the three-dimensional carotid-artery region data, calculating a maximum carotid-artery wall thickness of the each section based on the plaque, and calculating a plaque scorethe plaque score based on the maximum carotid-artery wall thickness of the each section. The steps of detecting a point, determining a plane, and dividing the carotid artery based on the branch plane is a mental process-type abstract idea, while estimating a plaque in each section is a mere data gathering. See MPEP 2106.05(g). Therefore, 
Regarding claim 13, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 13 recites obtaining a displacement of the carotid-artery wall thickness of the each section based on the three- dimensional carotid-artery region data, and comparing the carotid-artery wall thickness relative to a vertex in the displacement with a threshold value, thereby estimating the plaque. The steps of obtaining a displacement and comparing the carotid-artery wall thickness relative to a vertex is a mental process-type abstract idea, while estimating the plaque is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 13 is therefore non-statutory and not patent eligible.
Regarding claim 14, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 14 recites determining a tangent plane of the point as the branch plane based on the three-dimensional carotid artery region data. This step is a mental process-type abstract idea. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 14 is therefore non-statutory and not patent eligible.
Regarding claim 15, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 15 recites the plaque score that includes at least one of a plaque score of a left carotid artery, a plaque score of a right carotid artery, and a plaque score of the carotid arteries on both sides. This step is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 15 is therefore non-statutory and not patent eligible.
Regarding claim 16, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 16 recites calculating a maximum intima-media thickness (IMT) of each section based on the plaque, and calculating the plaque score based on the maximum IMT of each section. The step of calculating a maximum intima-media thickness is a mental process-type abstract idea, while calculating the plaque score is a mere data gathering. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 7 is therefore non-statutory and not patent eligible.
Regarding claim 17, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 17 recites displaying the plaque score on a display. This step is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 17 is therefore non-statutory and not patent eligible.
Regarding claim 18, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 18 recites cutting a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data, and displaying the multiple cross-sectional image data on a display. The step of cutting a whole of the three-dimensional carotid-artery region data is a mental process-type abstract idea, while displaying the data is an insignificant post-solution activity. See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. Claim 18 is therefore non-statutory and not patent eligible.
Regarding claim 19, similarly, the dependent claim does not include additional elements that are sufficient to amount to significantly more. Claim 19 recites cutting the sections of the 





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-2, 5-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suri (US 20120177275), hereinafter Suri, in view of Shai et al. (Dietary intervention to reverse carotid atherosclerosis. Circulation 2010; 121, 1200–8), hereinafter Shai, and Kondoh (US 20140276062), hereinafter Kondoh.
Regarding claim 1, Suri teaches an ultrasonic diagnostic apparatus (the probe [0036], “Carotid Ultrasound Imaging Processor 200 is used for scanning the carotid or blood vessel image of the patient." [0038], 600 [0041]; 500 [0046], Fig. 1) comprising: processing circuitry (200, [0038]; 600 [0041]; 500 [0046], Fig. 1) configured to
execute a scan (“B-mode or RF-mode ultrasound scan” [0037]) on a region (seen in Figs. 2-3, 5) including a carotid artery (carotid or blood vessel, the CCA, ICA or ECA of the carotids [0038]) to generate data including the carotid artery (“Carotid Ultrasound Imaging Processor 200 is used for scanning the carotid or blood vessel image of the patient. This is a standard procedure for scanning the CCA, ICA or ECA of the carotids." [0038], Fig. 1),
extract carotid-artery region data out of the data including the carotid artery (“The ultrasound device further produces digital image data representing this image, and outputs the digital image data to a data analyzing device.” [0033]. “The intima, media and adventitia can be discriminated on the basis of changes in density of tissue thereof.  A change in density of tissue of the blood vessel appears as a change of luminance values in the digital image data. The data analyzing device detects and calculates the intima-media thickness on the basis of the changes of luminance values in the digital image data.” [0034]. “An example of the carotid B-mode or RF-mode ultrasound scan can be seen in the FIGS. 3A and 3B. The white arrows show the Carotid 
divide the carotid artery based on the branch plane (plane of image in Fig. 2) to determine sections (seen in Fig. 2: “FIG. 2 shows an illustrative example of location of plaque build-up in the Carotid Artery.” [0012]; “an image of a section of the blood vessel including sections of the intima, media and adventitia is obtained." [0033]. “Segment 1 is the region of the Internal Carotid Artery (ICA) that is less than 15 mm distal to its bifurcation from Common Carotid Artery (CCA).  Segment 2 is the pixel region of the ICA and the CCA that is less than 15 mm proximal to the bifurcation.  Segment 3 is the region of the CCA is greater than 15 mm and less than 30 mm proximal to the bifurcation whereas segment 4 is the region of the CCA that was greater than 30 mm proximal to the bifurcation and below the flow divider." [0037], Fig. 2),
estimate a plaque in each section of the sections based on the carotid-artery region data ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or RF-mode ultrasound images.  For illustrative purpose and depiction, the PS can be seen for the regions A, B and C in the representative carotid image… Plaque can be considered as a focal intima-media thickening greater than equal to 1.1 mm and the plaque score (PS) can be calculated' by adding the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]; Fig. 2),
calculate a maximum carotid-artery wall thickness of the each section based on the plaque (“the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]), and
calculate a plaque score based on the maximum carotid-artery wall thickness of the each section ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or 
Suri does not explicitly teach processing circuitry configured to execute a volume scan, extract three-dimensional carotid-artery region data out of the volume data including the carotid artery.
However, Shai discloses changes in carotid artery intima-media thickness, measured with standard B-mode ultrasound, and carotid vessel wall volume, measured with carotid 3D ultrasound (Abstract), which is the same art. Shai teaches processing circuitry (“an ultrasound system optimized for carotid imaging (ATL HDI 5000, Philips, Bothel, Wash),” Carotid Image Acquisition Parameters, p. 1201) configured to execute a volume scan (“3DUS images” 1st para., IMT Measurement, p. 1202), 
extract three-dimensional carotid-artery region data out of the volume data including the carotid artery (“carotid artery was delineated on the basis of echolucency with all viewing planes in the 3D volume to help to delineate the blood-intima boundary,” 3DUS VWV Measurement, p. 
Therefore, based on Shai’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Suri to have processing circuitry configured to execute a volume scan, extract three-dimensional carotid-artery region data out of the volume data including the carotid artery, as taught by Shai, in order to facilitate measurements of carotid artery intima-media thickness and carotid vessel wall volume (Shai: Abstract). In the combined the invention of Suri and Shai, the carotid-artery region data are the three-dimensional carotid-artery region data.
Suri modified by Shai does not teach processing circuitry configured to detect a point located in a crotch where an internal carotid artery and an external carotid artery of the carotid artery come together based on the three-dimensional carotid-artery region data,
determine a plane including the detected point as a branch plane.
However, Kondoh discloses ultrasound diagnostic device and method for controlling ultrasound diagnostic device, which is analogous art. Kondoh teaches processing circuitry configured to detect a point (217, “Bif 217”, [0122], Fig. 7A-B, 15, 18A) located in a crotch (“the point where the ICA 215 and ECA 216 split off” [0006]; Figs. 7A, 15, 18A) where an internal carotid artery (“215 Internal Carotid Artery (ICA)” [0200]) and an external carotid artery (“216 External Carotid Artery (ECA)” [0201]) of the carotid artery come together (“The bifurcation of the common carotid artery (hereinafter also Bif) 217 is found at the point where the ICA 215 and ECA 216 split off from the bulb 214.” [0006]; Figs. 7A, 15, 18A) based on the three-dimensional carotid artery region data (“FIG. 5C illustrates a three -dimensional image 102 of the carotid artery.” [0022]; “the bulb boundary detection unit detects a number of cross-
determine a plane (a plane of the “image (C)”, [0122], Figs. 7A-B) including the detected point as a branch plane (“image (C) of the vicinity of the Bif 217”, [0122], Figs. 7A-B. “The vascular cross-section detection unit 83 detects the number of carotid artery cross-sections in a single frame. For areas farther along the peripheral direction than the Bif 217, two carotid artery cross-sections are present in a single frame.” [0082]. “The two-dimensional images of FIG. 7B include image (A) of the CCA 213, image (B) of the vicinity of the boundary between the CCA 213 and the bulb 214, image (C) of the vicinity of the Bif 217,” [0122]. The processing circuitry is configured to determine a branch plane because it detects “the number of carotid artery cross-sections in a single frame” [0082]).
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Suri and Shai to have processing circuitry configured to detect a point located in a crotch where an internal carotid artery and an external carotid artery of the carotid artery come together based on the three-dimensional carotid-artery region data, determine a plane including the detected point as a branch plane, as taught by Kondoh, in order to facilitate measurements of carotid artery intima-media thickness (Kondoh: [0132]). In the 

Regarding claim 2, Suri modified by Shai and Kondoh teaches the ultrasonic diagnostic apparatus according to claim 1.
Suri teaches that the processing circuitry (“AtheroEdge.TM.  Processor 600 is used for computation of the CIMT.  It accepts the input 300 as a carotid scan image and outputs the CIMT values of the distal wall.” [0041]; Figs. 1, 4, 8)  is configured to obtain a displacement of the carotid-artery wall thickness (“thickening” [0037]; Fig. 2) of the each section based on the three-dimensional carotid-artery region data, and to compare the carotid-artery wall thickness relative to a vertex in the displacement (“focal intima-media thickening” [0037]; Fig. 2) with a threshold value (“1.1 mm” [0037]; Fig. 2), thereby estimating the plaque ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or RF-mode ultrasound images.  For illustrative purpose and depiction, the PS can be seen for the regions A, B and C in the representative carotid image… Plaque can be considered as a focal intima-media thickening greater than equal to 1.1 mm and the plaque score (PS) can be calculated' by adding the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]; Fig. 2).
Regarding claim 5, Suri modified by Shai and Kondoh teaches the ultrasonic diagnostic apparatus according to claim 1.
Additionally, Suri modified by Shai and Kondoh teaches that the processing circuitry is configured to determine a tangent plane (Shai: “lateral plane” 1st para., IMT Measurement, p. 1202) of the point as the branch plane based on the three dimensional carotid artery region data 
Therefore, based on Shai’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Suri, Shai, and Kondoh to have the processing circuitry that is configured to determine a tangent plane of the point as the branch plane based on the three dimensional carotid artery region data, as taught by Shai, in order to facilitate measurements of carotid artery intima-media thickness and carotid vessel wall volume (Shai: Abstract). 
Regarding claim 6, Suri modified by Shai and Kondoh teaches the ultrasonic diagnostic apparatus according to claim 1.
Suri teaches that the processing circuitry is configured to calculate at least one of a plaque score of a left carotid artery, a plaque score of a right carotid artery, and a plaque score of the carotid arteries on both sides as the plaque score (“Plaque can be considered as a focal intima-media thickening greater than equal to 1.1 mm and the plaque score (PS) can be calculated' by adding the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries.”  [0037]. "Processor 500 is discussed in FIG. 7 as an illustrative example to compute Plaque Burden or Plaque Score ...  Carotid B-mode or RF ultrasound image is divided into segments 505 using N-segment processor 502.  Burden processor 510 is executed with the aid of the sonographer 250 to give Plaque score 530 for each segment of the N-segment processor 502.  The system checks for all, the segments at the check point 540.  The feedback 545 is provided if plaque burden for all the N-segments are not over." [0046]).
Regarding claim 7, Suri modified by Shai and Kondoh teaches the ultrasonic diagnostic apparatus according to claim 1.
Suri teaches that the processing circuitry is configured to
calculate a maximum intima-media thickness (IMT) of each section based on the plaque (“the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]), and
calculate the plaque score based on the maximum IMT of each section ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or RF-mode ultrasound images.  For illustrative purpose and depiction, the PS can be seen for the regions A, B and C in the representative carotid image… Plaque can be considered as a focal intima-media thickening greater than equal to 1.1 mm and the plaque score (PS) can be calculated' by adding the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]; Fig. 2).
Regarding claim 8, Suri modified by Shai and Kondoh teaches the ultrasonic diagnostic apparatus according to claim 1.
Suri teaches that the processing circuitry is configured to display the plaque score on a display (Figs. 9, 11A. Claim 9: “The method as claimed in claim 1 where in AtheroEdgeLink can be used in any mobile set-up (such as AtheroMobile.TM.), where, the Carotid Ultrasound and Coronary X-ray images can be stored in the cloud and CIMT and Plaque Score computations can be implemented and displayed on the mobile unit (such as iPad or Samsung Tablets)”). 
Regarding claim 11, Suri teaches a medical image processing apparatus (“Carotid Ultrasound Imaging Processor 200 is used for scanning the carotid or blood vessel image of the 
divide the carotid artery based on the branch plane (plane of image in Fig. 2) to determine sections (seen in Fig. 2: “FIG. 2 shows an illustrative example of location of plaque build-up in the Carotid Artery.” [0012]; “an image of a section of the blood vessel including sections of the intima, media and adventitia is obtained." [0033]. “Segment 1 is the region of the Internal Carotid Artery (ICA) that is less than 15 mm distal to its bifurcation from Common Carotid Artery (CCA).  Segment 2 is the pixel region of the ICA and the CCA that is less than 15 mm proximal to the bifurcation.  Segment 3 is the region of the CCA is greater than 15 mm and less than 30 mm proximal to the bifurcation whereas segment 4 is the region of the CCA that was greater than 30 mm proximal to the bifurcation and below the flow divider." [0037], Fig. 2),
estimate a plaque in each section of the sections based on the carotid-artery region data ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or RF-mode ultrasound images.  For illustrative purpose and depiction, the PS can be seen for the regions A, B and C in the representative carotid image… Plaque can be considered as a focal intima-media thickening greater than equal to 1.1 mm and the plaque score (PS) can be calculated' by adding the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]; Fig. 2),
calculate a maximum carotid-artery wall thickness of the each section based on the plaque (“the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]),  and
calculate a plaque score based on the maximum carotid-artery wall thickness of the each section ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or 
Suri does not explicitly teach three-dimensional carotid-artery region data extracted out of volume data including the carotid artery.
However, Shai discloses changes in carotid artery intima-media thickness, measured with standard B-mode ultrasound, and carotid vessel wall volume, measured with carotid 3D ultrasound (Abstract), which is the same art. Shai teaches three-dimensional carotid-artery region data (“carotid artery” 3DUS VWV Measurement, p. 1201) extracted out of volume data (“3DUS images” 1st para., IMT Measurement, p. 1202) including the carotid artery (“carotid artery was delineated on the basis of echolucency with all viewing planes in the 3D volume to help to delineate the blood-intima boundary,” 3DUS VWV Measurement, p. 1201; “lateral image planes extracted from the 3DUS images” 1st para., IMT Measurement, p. 1202).
Therefore, based on Shai’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Suri to have three-dimensional carotid-artery region data extracted out of 
Suri modified by Shai does not teach processing circuitry configured to detect a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data extracted out of volume data including the carotid artery, determine a plane including the detected point as a branch plane.
However, Kondoh discloses ultrasound diagnostic device and method for controlling ultrasound diagnostic device, which is analogous art. Kondoh teaches processing circuitry configured to detect a point (217, “Bif 217”, [0122], Fig. 7A-B, 15, 18A) located in a crotch (“the point where the ICA 215 and ECA 216 split off” [0006]; Figs. 7A, 15, 18A) where an internal carotid artery (“215 Internal Carotid Artery (ICA)” [0200]) and an external carotid artery (“216 External Carotid Artery (ECA)” [0201]) of the carotid artery come together (“The bifurcation of the common carotid artery (hereinafter also Bif) 217 is found at the point where the ICA 215 and ECA 216 split off from the bulb 214.” [0006]; Figs. 7A, 15, 18A) based on the three-dimensional carotid artery region data (“FIG. 5C illustrates a three -dimensional image 102 of the carotid artery.” [0022]; “the bulb boundary detection unit detects a number of cross-sections present in the two-dimensional images and determines the extension direction according to the number of cross-sections and the position information.” [0052]. “The bulb boundary detection unit 15 includes a border extraction unit 6, a three -dimensional volume data storage unit 7" [0071]. “The process performed by the cross-section information analysis unit 8 is 
determine a plane (a plane of the “image (C)”, [0122], Figs. 7A-B) including the detected point as a branch plane (“image (C) of the vicinity of the Bif 217”, [0122], Figs. 7A-B. “The vascular cross-section detection unit 83 detects the number of carotid artery cross-sections in a single frame. For areas farther along the peripheral direction than the Bif 217, two carotid artery cross-sections are present in a single frame.” [0082]. “The two-dimensional images of FIG. 7B include image (A) of the CCA 213, image (B) of the vicinity of the boundary between the CCA 213 and the bulb 214, image (C) of the vicinity of the Bif 217,” [0122]. The processing circuitry is configured to determine a branch plane because it detects “the number of carotid artery cross-sections in a single frame” [0082]).
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Suri and Shai to have processing circuitry configured to detect a point located in a crotch where an internal carotid artery and an external carotid artery of the carotid artery come together based on the three-dimensional carotid-artery region data, determine a plane including the detected point as a branch plane, as taught by Kondoh, in order to facilitate measurements of carotid artery intima-media thickness (Kondoh: [0132]). In the combined invention of Suri, Shai, and Kondoh, the three-dimensional carotid-artery region data are extracted out of volume data including the carotid artery.
Regarding claim 12, Suri teaches a method ([0046], Fig. 7) for calculating a plaque score ("Plaque Score (PS) or Plaque Burden” [0037]) comprising:
plane of image in Fig. 2) to determine sections (seen in Fig. 2: “FIG. 2 shows an illustrative example of location of plaque build-up in the Carotid Artery.” [0012]; “an image of a section of the blood vessel including sections of the intima, media and adventitia is obtained." [0033]. “Segment 1 is the region of the Internal Carotid Artery (ICA) that is less than 15 mm distal to its bifurcation from Common Carotid Artery (CCA).  Segment 2 is the pixel region of the ICA and the CCA that is less than 15 mm proximal to the bifurcation.  Segment 3 is the region of the CCA is greater than 15 mm and less than 30 mm proximal to the bifurcation whereas segment 4 is the region of the CCA that was greater than 30 mm proximal to the bifurcation and below the flow divider." [0037], Fig. 2),
estimating a plaque in each section of the sections based on the carotid-artery region data ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or RF-mode ultrasound images.  For illustrative purpose and depiction, the PS can be seen for the regions A, B and C in the representative carotid image… Plaque can be considered as a focal intima-media thickening greater than equal to 1.1 mm and the plaque score (PS) can be calculated' by adding the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]; Fig. 2),
calculating a maximum carotid-artery wall thickness of the each section based on the plaque (“the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]), and
calculating the plaque score based on the maximum carotid-artery wall thickness of the each section ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or RF-mode ultrasound images.  For illustrative purpose and depiction, the PS can be seen for the regions A, B and C in the representative carotid image… Plaque can be considered as a focal 
Suri does not explicitly teach three-dimensional carotid-artery region data extracted out of volume data including the carotid artery.
 However, Shai discloses changes in carotid artery intima-media thickness, measured with standard B-mode ultrasound, and carotid vessel wall volume, measured with carotid 3D ultrasound (Abstract), which is the same art. Shai teaches three-dimensional carotid-artery region data (“carotid artery” 3DUS VWV Measurement, p. 1201) extracted out of volume data (“3DUS images” 1st para., IMT Measurement, p. 1202) including the carotid artery (“carotid artery was delineated on the basis of echolucency with all viewing planes in the 3D volume to help to delineate the blood-intima boundary,” 3DUS VWV Measurement, p. 1201; “lateral image planes extracted from the 3DUS images” 1st para., IMT Measurement, p. 1202).
Therefore, based on Shai’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Suri to have three-dimensional carotid-artery region data extracted out of volume data including the carotid artery, as taught by Shai, in order to facilitate measurements of carotid artery intima-media thickness and carotid vessel wall volume (Shai: Abstract). In the 
Suri modified by Shai does not teach processing detecting a point located in a crotch where an internal carotid artery and an external carotid artery of a carotid artery come together based on three-dimensional carotid-artery region data extracted out of volume data including the carotid artery, determining a plane including the detected point as a branch plane.
However, Kondoh discloses ultrasound diagnostic device and method for controlling ultrasound diagnostic device, which is analogous art. Kondoh teaches detecting a point (217, “Bif 217”, [0122], Fig. 7A-B, 15, 18A) located in a crotch (“the point where the ICA 215 and ECA 216 split off” [0006]; Figs. 7A, 15, 18A) where an internal carotid artery (“215 Internal Carotid Artery (ICA)” [0200]) and an external carotid artery (“216 External Carotid Artery (ECA)” [0201]) of the carotid artery come together (“The bifurcation of the common carotid artery (hereinafter also Bif) 217 is found at the point where the ICA 215 and ECA 216 split off from the bulb 214.” [0006]; Figs. 7A, 15, 18A) based on the three-dimensional carotid artery region data (“FIG. 5C illustrates a three -dimensional image 102 of the carotid artery.” [0022]; “the bulb boundary detection unit detects a number of cross-sections present in the two-dimensional images and determines the extension direction according to the number of cross-sections and the position information.” [0052]. “The bulb boundary detection unit 15 includes a border extraction unit 6, a three -dimensional volume data storage unit 7" [0071]. “The process performed by the cross-section information analysis unit 8 is applied to each of the frames in the three -dimensional volume data.” [0084]; Figs. 7A-B, 15, 18A), and
determining a plane (a plane of the “image (C)”, [0122], “image (B),” [0122], Figs. 7A-B) including the detected point as a branch plane (“image (C) of the vicinity of the Bif 217”, The processing circuitry is configured to determine a branch plane because it detects “the number of carotid artery cross-sections in a single frame” [0082]).
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Suri and Shai to have a step of detecting a point located in a crotch where an internal carotid artery and an external carotid artery of the carotid artery come together based on the three-dimensional carotid-artery region data, determining a plane including the detected point as a branch plane, as taught by Kondoh, in order to facilitate measurements of carotid artery intima-media thickness (Kondoh: [0132]). In the combined invention of Suri, Shai, and Kondoh, the three-dimensional carotid-artery region data are extracted out of volume data including the carotid artery.
Regarding claim 13, Suri modified by Shai and Kondoh teaches the method according to claim 12.
Suri teaches obtaining a displacement of the carotid-artery wall thickness (“thickening” [0037]; Fig. 2) of the each section based on the three-dimensional carotid-artery region data, and comparing the carotid-artery wall thickness relative to a vertex in the displacement (“focal intima-media thickening” [0037]; Fig. 2) with a threshold value (“1.1 mm” [0037]; Fig. 2), thereby estimating the plaque ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or 
Regarding claim 14, Suri modified by Shai and Kondoh teaches the method according to claim 12.
Additionally, Suri modified by Shai and Kondoh teaches determining a tangent plane (Shai: “lateral plane” 1st para., IMT Measurement, p. 1202) of the point as the branch plane based on the three dimensional carotid artery region data (Shai: “In the 3DUS image volume, the carotid bulb was marked in the cross-sectional view, and a lateral plane parallel to the axis of the common carotid artery was isolated.” 1st para., IMT Measurement, p. 1202).
Therefore, based on Shai’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Suri, Shai, and Kondoh to have a step of determining a tangent plane of the point as the branch plane based on the three dimensional carotid artery region data, as taught by Shai, in order to facilitate measurements of carotid artery intima-media thickness and carotid vessel wall volume (Shai: Abstract). 

Regarding claim 15, Suri modified by Shai and Kondoh teaches the method according to claim 12.
Suri teaches that the plaque score includes at least one of a plaque score of a left carotid artery, a plaque score of a right carotid artery, and a plaque score of the carotid arteries on both 

Regarding claim 16, Suri modified by Shai and Kondoh teaches the method according to claim 12.
Suri teaches calculating a maximum intima-media thickness (IMT) of each section based on the plaque (“the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]), and
calculating the plaque score based on the maximum IMT of each section ("Plaque Score (PS) or Plaque Burden can be estimated in CCA or ICA in B-mode or RF-mode ultrasound images.  For illustrative purpose and depiction, the PS can be seen for the regions A, B and C in the representative carotid image… Plaque can be considered as a focal intima-media thickening greater than equal to 1.1 mm and the plaque score (PS) can be calculated' by adding the maximal thickness in millimetres of plaques in each segment on right and left carotid arteries." [0037]; Fig. 2).

Regarding claim 17, Suri modified by Shai and Kondoh teaches the method according to claim 12.
Suri teaches displaying the plaque score on a display (Figs. 9, 11A. Claim 9: “The method as claimed in claim 1 where in AtheroEdgeLink can be used in any mobile set-up (such as AtheroMobile.TM.), where, the Carotid Ultrasound and Coronary X-ray images can be stored in the cloud and CIMT and Plaque Score computations can be implemented and displayed on the mobile unit (such as iPad or Samsung Tablets)”). 
Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suri, Shai, and Kondoh as applied to claims 1and 12, and further in view of Sirtori et al (US 20170367678), hereinafter Sirtori.
Regarding claim 9, Suri modified by Shai and Kondoh teaches the ultrasonic diagnostic apparatus according to claim 1.
Additionally, Suri modified by Shai and Kondoh teaches that the processing circuitry is configured to cut a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data (Kondoh: “FIG. 7A schematically illustrates the carotid artery when the hand scan is performed forward (in the direction of the arrow), and FIG. 7B schematically shows two-dimensional image as cross-sectional diagrams (A) through (D) of the carotid artery as obtained by the scan of FIG. 7A.” [0121]. “The two-dimensional images of FIG. 7B include image (A) of the CCA 213, image (B) of the vicinity of the boundary between the CCA 213 and the bulb 214, image (C) of the vicinity of the Bif 217, and image (D) of the ICA 215 and the ECA 216.  As shown in FIG. 7b, image (A) includes one border 101 corresponding to the carotid artery cross-
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Suri, Shai, and Kondoh to have the processing circuitry that is configured to cut a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data, as taught by Kondoh, in order to facilitate measurements of carotid artery intima-media thickness (Kondoh: [0132]). 
Suri modified by Kondoh and Shai further does not teach that the processing circuitry is configured to display the multiple cross-sectional image data on a display.
However, Sirtori discloses ultrasound automated method for measuring the thickness of the walls of the left anterior descending, right and circumflex coronary arteries, which is analogous art. Sirtori teaches that the processing circuitry is configured to display the multiple cross-sectional image data on a display (“The curviness is increasing as long the segments are of different size, resulting a shape with respect to the artery's natural shape.  Then, this segment is projected circularly in order to create the cross section and finally, the artery wall and plaque are drawn as shown in FIG. 13.  After the generation of the cross sections it is possible to calculate the internal diameter of the artery in different positions.” [0090]. “After the creation of the cross sections two presentations can be generated” [0092]; “a video on the display of 20 presentation resulting from the generated cross-section images, utilized as continuous frames” [0093]. “Additionally, the physician will have the possibility to remove according to an axis parts of the artery in order to better visualize the sections or cross sections of the artery at a 
Therefore, based on Sirtori’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Suri, Shai, and Kondoh to display the multiple cross-sectional image data on a display, as taught by Sirtori, in order to better visualize the sections or cross sections of the artery at a specified area (Sirtori: [0095]). 
Regarding claim 10, Suri modified by Shai and Kondoh teaches the ultrasonic diagnostic apparatus according to claim 1.
Additionally, Suri modified by Shai and Kondoh teaches that the processing circuitry is configured to cut the sections of the three-dimensional carotid-artery region data with predetermined cross sections, respectively, thereby generating multiple cross-sectional image data corresponding to a number of the sections (Kondoh: “FIG. 7A schematically illustrates the carotid artery when the hand scan is performed forward (in the direction of the arrow), and FIG. 7B schematically shows two-dimensional image as cross-sectional diagrams (A) through (D) of the carotid artery as obtained by the scan of FIG. 7A.” [0121]. “The two-dimensional images of FIG. 7B include image (A) of the CCA 213, image (B) of the vicinity of the boundary between the CCA 213 and the bulb 214, image (C) of the vicinity of the Bif 217, and image (D) of the ICA 215 and the ECA 216.  As shown in FIG. 7b, image (A) includes one border 101 corresponding to the carotid artery cross-section, and is thus identifiable as the CCA 213 side.  Conversely, image (D) includes two borders, and is thus identifiable as the ICA 215 and ECA 216 side.” [0122]).
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 
Suri modified by Kondoh and Shai further does not teach that the processing circuitry is configured to display the multiple cross-sectional image data on a display.
However, Sirtori discloses ultrasound automated method for measuring the thickness of the walls of the left anterior descending, right and circumflex coronary arteries, which is analogous art. Sirtori teaches that the processing circuitry is configured to display the multiple cross-sectional image data on a display (“The curviness is increasing as long the segments are of different size, resulting a shape with respect to the artery's natural shape.  Then, this segment is projected circularly in order to create the cross section and finally, the artery wall and plaque are drawn as shown in FIG. 13.  After the generation of the cross sections it is possible to calculate the internal diameter of the artery in different positions.” [0090]. “After the creation of the cross sections two presentations can be generated” [0092]; “a video on the display of 20 presentation resulting from the generated cross-section images, utilized as continuous frames” [0093]. “Additionally, the physician will have the possibility to remove according to an axis parts of the artery in order to better visualize the sections or cross sections of the artery at a specified area.” [0095]).
Therefore, based on Sirtori’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 18, Suri modified by Shai and Kondoh teaches the method according to claim 12.
Additionally, Suri modified by Shai and Kondoh teaches cutting a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data (Kondoh: “FIG. 7A schematically illustrates the carotid artery when the hand scan is performed forward (in the direction of the arrow), and FIG. 7B schematically shows two-dimensional image as cross-sectional diagrams (A) through (D) of the carotid artery as obtained by the scan of FIG. 7A.” [0121]. “The two-dimensional images of FIG. 7B include image (A) of the CCA 213, image (B) of the vicinity of the boundary between the CCA 213 and the bulb 214, image (C) of the vicinity of the Bif 217, and image (D) of the ICA 215 and the ECA 216.  As shown in FIG. 7b, image (A) includes one border 101 corresponding to the carotid artery cross-section, and is thus identifiable as the CCA 213 side.  Conversely, image (D) includes two borders, and is thus identifiable as the ICA 215 and ECA 216 side.” [0122]).
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Suri, Shai, and Kondoh to have a step of cutting a whole of the three-dimensional carotid-artery region data with cross sections corresponding to a number of the sections, thereby generating multiple cross-sectional image data, as taught by Kondoh, in order to facilitate measurements of carotid artery intima-media thickness (Kondoh: [0132]). 

However, Sirtori discloses ultrasound automated method for measuring the thickness of the walls of the left anterior descending, right and circumflex coronary arteries, which is analogous art. Sirtori teaches that the processing circuitry is configured to display the multiple cross-sectional image data on a display (“The curviness is increasing as long the segments are of different size, resulting a shape with respect to the artery's natural shape.  Then, this segment is projected circularly in order to create the cross section and finally, the artery wall and plaque are drawn as shown in FIG. 13.  After the generation of the cross sections it is possible to calculate the internal diameter of the artery in different positions.” [0090]. “After the creation of the cross sections two presentations can be generated” [0092]; “a video on the display of 20 presentation resulting from the generated cross-section images, utilized as continuous frames” [0093]. “Additionally, the physician will have the possibility to remove according to an axis parts of the artery in order to better visualize the sections or cross sections of the artery at a specified area.” [0095]).
Therefore, based on Sirtori’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Suri, Shai, and Kondoh to have a step of displaying the multiple cross-sectional image data on a display, as taught by Sirtori, in order to better visualize the sections or cross sections of the artery at a specified area (Sirtori: [0095]). 
Regarding claim 19, Suri modified by Shai and Kondoh teaches the method according to claim 12.

Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Suri, Shai, and Kondoh to have a step of cutting the sections of the three-dimensional carotid-artery region data with predetermined cross sections, respectively, thereby generating multiple cross-sectional image data corresponding to a number of the sections, as taught by Kondoh, in order to facilitate measurements of carotid artery intima-media thickness (Kondoh: [0132]). 
Suri modified by Kondoh and Shai further does not teach displaying the multiple cross-sectional image data on a display.
However, Sirtori discloses ultrasound automated method for measuring the thickness of the walls of the left anterior descending, right and circumflex coronary arteries, which is 
Therefore, based on Sirtori’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Suri, Shai, and Kondoh have a step of displaying the multiple cross-sectional image data on a display, as taught by Sirtori, in order to better visualize the sections or cross sections of the artery at a specified area (Sirtori: [0095]). 

Response to Arguments
                                                         
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 8-10 of the REMARKS.
Claims 1-2 and 5-19
The Applicant argues that “in Kondoh, the inflection point is only detected based on the volume data, and there is no concept therein of a plane including the inflection point (that is, a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AB/Examiner, Art Unit 3793             

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793